Citation Nr: 0328277	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  91-41 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
myocardial infarction.  

2.  Entitlement to an increased initial evaluation for 
hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

The veteran had active service from January 1964 through 
February 1990, when he retired with more than twenty-five 
years of active service.  This claim comes before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
prepared in August and November 1990 and issued to the 
veteran in September and December 1990, respectively, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran submitted a timely 
notice of disagreement in May 1991, and, after a statement of 
the case (SOC) was issued in August 1991, the veteran 
submitted a timely substantive appeal in September 1991.  A 
supplemental statement of the case (SSOC) was issued in 
August 1992.

In his September 1991 substantive appeal, the veteran stated 
specifically, "I have had two mild heart attacks and Mitral 
Valve Prolapse (sic)."  He further stated, referencing his 
service medical records, "All of this is in my medical 
records."  The Board interprets the veteran's statements as 
indicating that he did not intend to limit his claim of 
entitlement to service connection for a cardiac disorder to a 
claim for service connection for residuals of a heart attack.  
Rather, it appears that the veteran's intention was to seek 
service connection for mitral valve prolapse or any heart 
disorder which caused chest pain.  In particular, the Board 
notes that, in January 2000, the veteran requested to reopen 
his claim for service connection for heart problems, to 
include mitral valve prolapse and other problems.  

After reviewing the evidence and contentions of record, the 
Board finds that the veteran has disagreed with a denial of 
service connection for mitral valve prolapse or a cardiac 
disorder, other than myocardial infarction, manifested by 
chest pain.  Accordingly, the RO must issue a statement of 
the case addressing that issue.  Manlincon v. West, 12 Vet. 
App.  238 (1999).  This issue is addressed in the REMAND 
appended to this decision.

During the lengthy pendency of this appeal, the veteran has 
submitted numerous claims, including in October 1998 and in 
January 2000.  By a rating decision issued in July 2002, the 
RO granted service connection for diabetes associated with 
herbicide exposure and assigned a 20 percent evaluation for 
that disability.  In May 2002, the RO denied entitlement to 
non-service connected pension because the veteran's income 
exceeded the maximum annual disability pension limit.  The 
claims files before the Board do not reflect that the veteran 
has submitted any disagreement with or appeal of these 
determinations.  No issue other than the claims listed on the 
title page of this decision is before the Board for appellate 
review at this time.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  A diagnosis of myocardial infarction was considered on 
several occasions, because the veteran reported chest pain, 
but no medical diagnosis of myocardial infarction has been 
assigned.  

3.  The veteran's diastolic blood pressure was predominantly 
100 or more, but under 110, prior to September 21, 1993; the 
veteran's diastolic blood pressure has been predominantly 
under 100 from September 21, 1993, and the systolic blood 
pressure has been less than 200.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of myocardial infarction are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2002).  

2.  The criteria for entitlement to a 20 percent initial 
evaluation for hypertension were met prior to September 21, 
1993, but the criteria for an initial evaluation in excess of 
10 percent were not met from September 21, 1993.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2002); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (as in effect prior 
to January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a cardiac disorder manifested by chest pain, 
claimed, in part, as residuals of heart attacks.  The veteran 
also contends that his hypertension is more severely 
disabling than the 10 percent evaluation currently assigned 
reflects.  

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The change in the 
law is applicable to this claim.

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Second, VA has a duty to assist 
the veteran in obtaining the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The VCAA provides that the duty to assist includes providing 
a medical examination or obtaining medical opinion if 
necessary to make a decision on the claim.  In this case, the 
veteran has been afforded several VA examinations, and 
medical opinion has been obtained.

In this case, VA's duty to notify the veteran of the evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining evidence were met in several ways.  The discussion 
in an August 1991 SOC advised the veteran of the criteria for 
service connection for a heart attack and for an evaluation 
in excess of 10 percent for hypertension.  Additional 
discussion was included in supplemental statements of the 
case provided in August 1992 and in April 2002, and the April 
2002 SSOC included the revised criteria for evaluation of 
hypertension under Diagnostic Code 7101.  

In a letter issued in March 2001, the veteran was 
specifically notified of enactment of the VCAA and of the 
provisions of the VCAA, including his duty to submit or 
identify evidence and VA's duty to assist him to obtain all 
identified evidence.  In May 2001, the veteran was again 
specifically notified of the enactment of the VCAA and the 
provision of that Act.  In August 2001, the veteran was again 
notified of the enactment of the VCAA, and the provisions 
thereof, because he submitted another claim.  In an October 
2001 letter, the veteran was reminded of his duty to submit 
or identify evidence.  

The veteran was afforded VA examinations in March and April 
1990, February 1992, December 1998, April 2000, and in August 
2001.  In addition, records of the veteran's VA outpatient 
treatment from 1990 to March 2001, and private clinical 
records from 1991 to 2001, are also of record.  

The VCAA notification letters sent to the veteran in March 
2001 and May 2001 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), which indicated that 30 days notice, under the 
provisions of that 38 C.F.R. § 19.9(a)(2)(ii) is invalid to 
the extent it provides a claimant "not less than 30 days" 
to respond to a VCAA notification letter sent by the Board 
because it is contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  The Board 
notes that more than one year has elapsed since the veteran 
was provided with these specific VCAA notices by the RO.  
Adjudication of the claims may proceed, consistent with the 
VCAA.

The claims file establishes that the duties to inform the 
veteran of the evidence necessary to substantiate his claim 
for an increased initial evaluation, to notify him regarding 
his responsibility and VA's responsibility for obtaining such 
evidence, and the duty to assist the veteran in developing 
the facts of the claim, including as specified in the VCAA, 
have been met in this case.

1.  Claim for service connection for residuals of myocardial 
infarctions

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  For 
certain chronic disorders, including cardio-vascular renal 
disease or endocarditis, service connection may be granted if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran may establish that a chronic disease was present in 
service by satisfactory evidence of a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Satisfactory evidence may be distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, such as 
through medical diagnosis, there is no requirement of 
evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
96 (1997).  Service connection may be granted for any disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

Service clinical records reflect that the veteran complained 
of chest pain on numerous occasions, beginning in 1979.  The 
assigned diagnosis at that time was atypical chest pain.  The 
veteran sought treatment in March 1985, April 1985, and in 
June 1985 for chest pain.  An April 1985 referral for 
cardiology evaluation indicated that the veteran should be 
evaluated because his history and electrocardiogram (EKG) 
evaluation were suggestive of old myocardial infarction.  In 
June 1985, the veteran reported the "usual" symptoms that he 
had experienced for several years, including left anterior 
sharp chest discomfort radiating to the left upper extremity 
without diaphoresis or shortness of breath.  The examiner 
noted that the veteran was overweight.  An EKG showed sinus 
bradycardia but was otherwise normal.  The examiner concluded 
that the veteran had classic mitral valve prolapse and 
ordered echocardiography.  The treating physicians concluded 
that the veteran's chest pain was associated with mitral 
valve prolapse.  

October 1985 and March 1987 examinations reflect continued 
determinations that the veteran had mitral valve prolapse 
with associated chest pain.  An exercise stress test 
conducted in June 1987 disclosed normal maximal stress test 
results.  In February 1988, the veteran again sought 
emergency treatment for chest pain.  Radiologic examination 
of the chest disclosed cardiomegaly.  An EKG disclosed first-
degree AV (atrioventricular) heart block.  Cardiology 
evaluation conducted in July 1989 again assigned a diagnosis 
of mitral valve prolapse as well as a new diagnosis of 
incomplete heart block beginning in March 1988.  Periodic 
examination conducted in December 1989 disclosed a diagnosis 
of prolapsed mitral valve diagnosed with echocardiogram, and 
hypertension, under treatment.

A VA examination conducted in April 1990, the veteran noted 
complaints of chest pain and a possible history of valve 
prolapse.  The examiner concluded that the veteran had 
atypical chest pain, and referred the veteran for additional 
evaluation.  EKG examination was interpreted as showing an 
old inferior myocardial infarction (MI).  At peak stress on 
exercise stress testing, the veteran developed premature 
ventricular contractions, but no other ischemic changes.  
Cardiac ultrasound disclosed no abnormalities of the left 
ventricle or of the mitral valve.

Post-service June 1995 clinical records discussed the 
diagnosis of mitral valve prolapse, and included an opinion 
that the veteran's chest pain was secondary to mitral valve 
prolapse.  The VA examiner requested that radiologic 
examination of the chest, EKG, echocardiogram, and laboratory 
evaluations be conducted.  The EKG disclosed normal sinus 
rhythm.  The echocardiogram disclosed left atrial 
enlargement, and an ejection fraction above 60 percent of 
expected.  Laboratory examination of the blood was 
unremarkable except for elevated triglycerides and 
cholesterol.  The examiner concluded that the veteran had a 
long history of hypertension, a long history of mitral valve 
prolapse, but no evidence of coronary artery disease and no 
evidence of past myocardial infarction.  

Private clinical records dated in May 1996 reflect that the 
veteran was hospitalized for evaluation of chest pain.  The 
examinations and evaluation were essentially negative, 
although the EKG was suggestive of the presence of an old 
inferior MI.  The summary of this hospitalization is not 
associated with the record, but it does not appear that a 
diagnosis of myocardial infarction or cardiac disorder other 
than hypertension was assigned on discharge.

The examiner who conducted VA examination in August 2001 
reviewed the service medical records, which reflected that, 
on separation examination, the veteran provided a history of 
having had two heart attacks.  However, a 1985 report of 
echocardiogram examination disclosed no evidence of old 
myocardial infarction, although it did show mitral valve 
prolapse.  A stress test in June 1987 was normal.  

The service medical records establish that, although a 
diagnosis of MI was suspected and was considered in service 
on several occasions, after evaluation, the veteran's chest 
pain was not attributed to myocardial infarction, and no 
diagnosis of MI was assigned in service.  The post-service 
clinical records reflect that the veteran has provided a 
history of having had myocardial infarction, but no post-
service MI has been medically diagnosed, although, again, as 
in service, that diagnosis was considered when the veteran 
reported chest pain.  

In the absence of proof that myocardial infarction has been 
medically diagnosed, there can be no valid claim for service 
connection for residuals of that disorder, either on a direct 
or secondary basis.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The service medical records clearly reflect 
that the veteran was treated for chest pain in service.  
However, the fact that the veteran experienced chest pain in 
service is not sufficient to warrant a grant of service 
connection for residuals of myocardial infarction.  The 
evidence must establish that a medical diagnosis of 
myocardial infarction has been assigned, and establish that 
the chest pain the veteran experienced in service is 
attributed to myocardial infarction.  Further, there must be 
current disability resulting from myocardial infarction.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992). 

The medical evidence does not reflect that a medical 
diagnosis of myocardial infarction was assigned during 
service.  No diagnosis of myocardial infarction has been 
assigned since the veteran's separation from service.  While 
the veteran manifested chest pain in service, and has 
manifested chest pain since service, the preponderance of the 
evidence is against a finding that chest pain, or any 
residual thereof, has been attributed to myocardial 
infarction.  There is medical evidence and opinion 
attributing symptoms of chest pain to disorders other than 
myocardial infraction.  There is no medical evidence which 
supports the veteran's contention that he has disability due 
to a myocardial infarction.  In the absence of any medical 
diagnosis of myocardial infarction, it would be unreasonable 
for the Board to conclude that the veteran has current 
residuals of myocardial infarction or current disability due 
to myocardial infarction.  

In the absence of medical diagnosis of the claimed disorder, 
myocardial infarction, service connection cannot be granted 
for that disorder.  Brammer, supra; Rabideau, supra.  The 
preponderance of the evidence is against the claim, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  

2.	Claim for increased initial evaluation for hypertension

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

Historically, the veteran's hypertension was diagnosed in 
service and treated thereafter in service for many years.  By 
a rating decision prepared in August 1990 and issued in 
September 1990, the veteran was awarded service connection 
for hypertension, and that disability was evaluated as 10 
percent disabling under Diagnostic Code 7101.  In the instant 
case, the veteran's appeal arises from the original 
assignment of a disability rating.  With regard to initial 
rating cases, separate ratings can be assigned to separate 
periods of time, based upon the facts found - a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

On VA examination conducted in March 1990, the veteran's 
blood pressure was 135/92 millimeters of mercury (mm/Hg).  
During exercise stress testing using the Bruce protocol, the 
veteran's blood pressure varied from 160/92 to 150/100 to 
200/100.  On VA examination conducted in February 1992, the 
veteran's blood pressure was 150/100.  

The veteran has submitted military facility records dating 
from January 1991 to October 2001.  Records for those 10 
years include numerous blood pressure readings, certainly in 
excess of 100 or more.  In May 1991, the veteran's blood 
pressure was recorded as 166/108; in July 1991, a reading of 
164/104 was recorded; in September through November 1991, the 
veteran's diastolic pressure continued to be 100 or higher.  
In December 1991 through February 1992, the veteran's 
recorded diastolic blood pressures were under 100, but from 
March 1992 through September 1993, nearly all blood pressure 
readings recorded by the military facility disclosed 
diastolic blood pressures of 100 or above. 

On outpatient military facility treatment of September 21, 
1993, the veteran's blood pressure was recorded as 126/90.  
All recorded military facility blood pressures thereafter 
reflected a diastolic pressure of less than 100, with the 
exception of a few readings.  A blood pressure of 154/102 was 
recorded in March 1995.  In December 1999, the veteran's 
blood pressure was 154/102.  At that time, the veteran 
reported he had not taken his medications that day.  The 
veteran's blood pressure was 156/97 in his right arm, but 
159/100 in his left arm, in July 2001.

In contrast, VA outpatient clinical records during 1991 
reflect some blood pressure readings below 100 and some blood 
pressure readings above 100, with the highest being a June 
1991 reading of 150/110.  The veteran's blood pressure, as 
disclosed by VA outpatient treatment in 1992 and 1993, was 
generally lower than the readings recorded by the treating 
military facility, with VA outpatient treatment records 
showing only a few diastolic blood pressures of 100 or more.  
After September 1993, very few blood pressure readings of 100 
or above were recorded on VA outpatient treatment, including 
a reading of 158/100 in October 1994, and of 140/110 in June 
1995.  VA outpatient treatment records are devoid of blood 
pressure readings with a systolic blood pressure in excess of 
200 mm/Hg.

Service connection is in effect for hypertension, currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  During the pendency of this appeal, 
the criteria for evaluating diseases of the cardiovascular 
system were changed, effective January 12, 1998.  62 Fed. 
Reg. 65,207-65,224 (1997).  Where regulations change after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Under the "old" criteria, in effect prior to January 12, 
1998, a 10 percent evaluation was assignable for hypertensive 
vascular disease for diastolic pressure of predominantly 100 
mm/Hg or more.  A 20 percent evaluation was assignable for 
diastolic pressure of predominantly 110 or more with definite 
symptoms.  A 40 percent evaluation was assignable when 
diastolic pressure was predominantly 120 or more and 
moderately severe symptoms were demonstrated.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (1997).

Under the current, "new," criteria, a 10 percent evaluation 
is assignable for diastolic blood pressure of predominantly 
100 or more, or; systolic pressure predominantly 160 or more, 
or; minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is assignable for diastolic blood pressure of predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
A 40 percent evaluation is assignable for diastolic blood 
pressure of predominantly 120 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2002).

Based on the findings noted above, the Board agrees with the 
RO, as to the period from September 1993 to the present, that 
the veteran's hypertension is most appropriately evaluated as 
10 percent disabling under either the "old" criteria, or 
under the "new" criteria, from January 12, 1998, as the 
clear majority of blood pressure readings recorded beginning 
on September 21, 1993 and thereafter, have disclosed a 
diastolic blood pressure of 100 millimeters of mercury or 
less for diastolic pressure, and the veteran's recorded 
systolic blood pressure has not exceeded 200 mm/Hg.  

However, prior to the September 21, 1993 outpatient visit, 
most diastolic blood pressures recorded by the treating 
military facility, and a few diastolic blood pressures 
recorded by VA, were 100 or above.  It appears that the 
number of diastolic blood pressure readings in excess of 100, 
when the readings of the military facility and the VA 
readings are added together, is essentially in equipoise.  
Resolving doubt in the veteran's favor as to the exact number 
of diastolic blood pressure readings of 100 or above, as 
compared to the number below 100, the Board finds that a 20 
percent evaluation for hypertension, for diastolic blood 
pressure predominantly 100 or above, is warranted prior to 
September 21, 1993.  

However, there were fewer than 10 blood pressure readings 
which disclose a diastolic pressure of 110 or more, so the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent prior to September 21, 1993.  Similarly, 
fewer than 10 diastolic blood pressures of 100 or above are 
disclosed after September 1993, and the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
from September 21, 1993.  There are fewer than five blood 
pressure readings showing a systolic blood pressure of 200 or 
above from January 12, 1998, so the evidence is not in 
equipoise to warrant an evaluation in excess of 10 percent 
under the new criteria.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable to warrant a more favorable outcome, under either 
the old or the new criteria, for any time period.  


ORDER

The appeal for service connection for residuals of myocardial 
infarction is denied.  

An initial 20 percent evaluation for hypertension is granted 
to September 21, 1993, subject to laws and regulations 
governing the effective dates of monetary awards; the appeal 
is granted to this extent only.

The appeal for an initial evaluation in excess of 10 percent 
for hypertension from September 21, 1993 is denied.  


REMAND

The veteran has disagreed with the determination denying that 
he incurred mitral valve prolapse, or a cardiac disorder 
manifested by chest pain, in service.  The record before the 
Board reflects that the RO should provide a statement of the 
case (SOC) regarding that issue, unless the veteran clearly 
indicates that he wishes to withdraw the disagreement with 
the denial of that benefit.  Where a claimant files a notice 
of disagreement and the RO has not issued a SOC, the issue 
must be remanded to the RO for issuance of the SOC.  
Manlincon, supra.  The Board notes that, after the RO 
provides the veteran with a SOC, the veteran must submit a 
timely substantive appeal in order for the Board to have 
jurisdiction of the claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.202, 20.300-20.306 (2002).

Accordingly, the case is remanded to the RO for the following 
action:

1.  With respect to the claim of 
entitlement to service connection for 
mitral valve prolapse or a cardiac 
disorder, other than myocardial 
infarction or hypertension, manifested by 
chest pain, the RO should specifically 
advise the veteran of the period of time 
in which he may timely submit or identify 
evidence which might substantiate his 
claim, and the RO should specifically 
advise the veteran as to when that period 
ends.

2.  The RO should take all action 
necessary to develop the evidence as to 
this claim, including, as necessary, 
scheduling the veteran for a cardiology 
examination with opinion as to the 
etiology of mitral valve prolapse or 
other cardiac disorder, other than 
myocardial infarction or hypertension, 
affording the veteran the opportunity to 
identify or submit any additional 
clinical records, and affording the 
veteran an opportunity to obtain or 
submit clinical opinions as to whether 
mitral valve prolapse or any current 
cardiac disorder, other than myocardial 
infarction or hypertension, the latter 
for which service connection has already 
been granted, was incurred or aggravated 
in service.  The veteran should be 
advised of alternative types of evidence 
he may submit or identify to substantiate 
his claim.  


3.  Thereafter, the RO should, as 
necessary, readjudicate the claim of 
entitlement to service connection for 
mitral valve prolapse or a cardiac 
disorder, other than myocardial 
infarction or hypertension, manifested by 
chest pain.  If the determination remains 
adverse to the veteran, the RO should 
issue a statement of the case which 
addresses all relevant law and 
regulations pertaining to the claim.   
The veteran must be advised that he must 
file a timely substantive appeal if he 
desires appellate review of this issue, 
and the RO must advise the veteran as to 
when the time expires for submission of a 
timely substantive appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



